Citation Nr: 1518325	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-40 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for cyst of the pancreas.  

2.  Entitlement to service connection for cyst of the liver.  

3.  Entitlement to service connection for cyst of the right kidney.  

4.  Entitlement to an increased disability rating in excess of 40 percent for residuals of intestinal resection of ileum with adhesions prior to August 21, 2007 and from October 1, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to July 1954.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and an August 2010 decision of the VA RO in New York, NY.  

During the pendency of the appeal, an October 2008 RO decision assigned a temporary 100 percent total evaluation (TTE) for the Veteran's residuals of intestinal resection of ileum with adhesions under 38 C.F.R. § 4.30 (2014), effective August 21, 2007 through September 30, 2007.  Thereafter, the Veteran's residuals of intestinal resection of ileum with adhesions was again rated as 40 percent disabling, effective October 1, 2007.  The Board notes that the period of time for which the Veteran was assigned a TTE, from August 21, 2007 through September 30, 2007, he was in receipt of a maximum 100 percent disability rating and the evidence or record does not indicate symptomatology which would warrant an extraschedular rating during that time.  Additionally, the Veteran did not express disagreement with the assignment of the TTE, but has consistently stated his disagreement with the assignment of a 40 percent disability rating for his residuals of intestinal resection of ileum with adhesions; therefore, the Board will not address the Veteran's staged 100 percent TTE herein, as it is not on appeal before the Board at this time.  Rather, the Board will limit its consideration to the periods on appeal, both prior to August 21, 2007 and from October 1, 2007.  

To the extent that the Veteran's September 2009 notice of disagreement (NOD) raised the issue of entitlement to additional temporary total disability ratings, pursuant to 38 C.F.R. § 4.30, for convalescence following additional surgeries for residuals of intestinal resection of ileum with adhesions, the Board notes that the issue does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for cysts of the pancreas, liver, and right kidney are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Prior to August 21, 2007, and from October 1, 2007, the Veteran's service-connected residuals of intestinal resection of ileum with adhesions was manifested by moderate symptoms of abdominal pain, diarrhea, constipation, and abdominal distension, without objective examination findings of weight loss.  


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 40 percent for residuals of intestinal resection of ileum with adhesions prior to August 21, 2007 and from October 1, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.112, 4.113, 4.114, Diagnostic Codes (DCs) 7301, 7328 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Regarding the Veteran's claim for an increased disability rating in excess of 40 percent for residuals of intestinal resection of ileum with adhesions prior to August 21, 2007 and from October 1, 2007, he is entitled to generic notice of the evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  Such notice was provided within a May 2008 notice letter sent to the Veteran.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's relevant VA treatment records (including VA examination reports) and private treatment records.  

VA provided relevant examinations in June 2008, May 2010, and July 2014.  The examinations and opinions are adequate because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claims on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim decided herein and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - Intestinal Resection of Ileum with Adhesions  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Thus, in deciding the increased rating claim on appeal, the Board has considered the relevant temporal period from one year prior to the Veteran's April 16, 2008 increased rating claim, or from April 16, 2007.  As noted above, the Board will not address herein the staged rating period from August 21, 2007 through September 30, 2007, during which time the Veteran was in receipt of a TTE.  Therefore, the Board will limit its consideration to the rating periods on appeal, from April 15, 2007 prior to August 21, 2007, and from October 1, 2007, as well as whether any additional staged rating periods are warranted.  

The Veteran's service-connected residuals of intestinal resection of ileum with adhesions is currently rated as 40 percent disabling prior to August 21, 2007 and from October 1, 2007 under Diagnostic Code (DC) 7328 of the schedule for rating disabilities of the digestive system.  38 C.F.R. § 4.114, DC 7328 (2014).  

Under the pertinent provisions of DC 7328, a 40 percent disability rating is warranted for resection of the small intestine with definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss.  Id.  A maximum schedular 60 percent disability rating is warranted for resection of the small intestine with marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss.  Id.  

DC 7328 also notes that where residual adhesions constitute the predominant disability, such should be rated under DC 7301, regarding adhesions of the peritoneum.  Id. 

Under the pertinent provisions of DC 7301, a maximum schedular 50 percent disability rating is warranted for when adhesions of the peritoneum are severe; definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea, or vomiting, following sever peritonitis, ruptures appendix, perforated ulcer, or operations with drainage.  See Id., DC 7301.  Ratings for adhesions will be considered when there is a history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, present of pain.  Id.  

For purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112 (2014).  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  Id.  "Baseline weight" means the average weight for the two-year period preceding onset of the disease.  Id.  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting disease in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principal relating to pyramiding as outlined in 
38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (2014).  Therefore, ratings under DCx 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114.  A single evaluation will be assigned under the DC which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  

As noted above, the Veteran first submitted his claim of entitlement to an increased disability rating in April 2008.  He reported having periodic stomach and intestinal problems since 1954, in addition to treatment for adhesions in October 2000, January 2002, and August 2007.  

Private treatment records document that the Veteran was treated for recurrent small bowel obstructions in August 2007, at which time an exploratory laparotomy and lysis of adhesions was performed.  However, there are no relevant VA treatment records or private treatment records for the period on appeal prior to the August 21, 2007 surgery.  

The Veteran was first afforded a VA examination in conjunction with his claim for an increased disability rating in June 2008.  He reported a history of multiple emergency room visits for partial small bowel obstruction, and required surgical intervention in 2002 and 2007.  The examination reported noted that the Veteran's weight was 180 pounds, and treatment records did not document a history of any weight changes.  The Veteran reported nausea and vomiting on a near monthly basis, but denied constipation or diarrhea.  There was no history of fistula or ulcerative colitis.  The Veteran received vitamin B12 injections on a monthly basis due to a deficiency subsequent to an ileal resection.  He complained of severe abdominal pain with bloating and distress, and reported cramps occurring once per month and lasting up to two days during which time he was confined to the bed.  Physical examination showed no clinical evidence of malnutrition, anemia, or debility.  The Veteran reported slight abdominal pian in both lower quadrants.  There was no fistula, ostomy, abdominal mass, or signs of anemia.  The examiner diagnosed recurrent partial small bowel obstruction and a vitamin B12 deficiency due to poor absorption that is treated with monthly injections.  

The Veterans' spouse submitted a June 2008 statement which reported, inter alia, that the Veteran periodically complained of intestinal pains and that she has witnessed him collapsing in pain and going to the emergency room on a number of occasions.  She stated that the intensity of the pain had increased in the past eight years and that she had witnessed projectile vomiting and fainting more frequently than in the past  

The Veteran was afforded an additional VA examination in May 2010.  The examiner noted that the Veteran sustained a shrapnel wound to the intra-abdominal area during active service and subsequently underwent a laparotomy and excision of the distal ileum and anastomosis end to end.  He later had two surgeries because he developed adhesions.  A physical examination showed that the Veteran was overweight.  There was no distension of the abdomen, and bowel sounds were positive, with no ascites. There was no evidence of portal hypertension and no signs of liver disease or malnutrition.  

VA treatment records document the Veterans history of recurrent gastrointestinal obstructions due to adhesions.  He was treated for diarrhea in July 2007 but have no ongoing abdominal pain or bleeding.  He received monthly B12 injections and was prescribed omeprazole for stomach acid.  

In December 2010, the Veteran submitted a statement asserting that "any reasonable [I]nternet medical search coupled with [his] medical history" would warrant an increased disability rating in excess of 40 percent.  In support of his statement, he attached an Internet article regarding the biomechanical and originations of renal lesions due to blunt renal trauma.  

Most recently, the Veteran was afforded a VA examination in July 2014.  The relevant diagnoses were identified as resection of the small intestine and peritoneal adhesions attributable to resection of the small intestine.  The examiner noted symptoms including continuing abdominal pain, diarrhea, and abdominal distension.  The Veteran reported that he treats his symptoms by drinking only water until the pain subsides.  There was no weight loss or inability to gain weight attributable to intestinal surgery.  There was interference with absorption and nutrition with impairment of health, but it was not severe; the examiner noted that the Veteran's poor absorption required lifelong vitamin B12 injections.  The intestinal condition did not require ileostomy or colostomy, neither was there any fistula attributable to the surgical intestinal condition.  

The examiner also noted the Veteran's history of peritoneal adhesions with signs and/or symptoms due to peritoneal adhesions including pain, abdominal distention, and constipation; however, there was no severe peritonitis, ruptured appendix, perforated ulcer, operation with drainage, or current diagnosis of peritoneal adhesions.  The Veteran did not take continuous medication for the condition.  The examiner identified the severity of manifestations of peritoneal adhesions as moderate  symptoms with occasional episodes of colic pain, diarrhea, and abdominal distention.  

The examiner also noted that the Veteran's residuals from intestinal surgery, including his history of peritoneal adhesions, impact his ability to work.  He noted that the Veteran's severe abdominal pain and diarrhea have required the use of diapers once or twice a month for years, and that during episodes, the Veteran drinks only water and stays home close to the toilet until the pain subsides.  The Veteran reported that he was always anxious because he never knew when an attack might come and he is embarrassed by his condition and avoids everyone.  The examiner noted that the Veteran retired as an accountant in 2000.  

After reviewing the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to an increased disability rating in excess of 40 percent for residuals of intestinal resection of ileum with adhesions prior to August 21, 2007 and from October 1, 2007.  

To warrant an increased 60 percent disability rating for resection of the small intestine, the evidence must show marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss.  38 C.F.R. § 4.114, DC 7328.  

Significantly, the evidence of record does not contain objective examination findings of material weight loss.  Rather, the May 2008 VA examination report documents that there is not an established history of weight changes.  The June 2010 VA examiner reported that the Veteran was overweight.  Finally, in July 2014, the VA examiner stated that there was no weight loss or inability to gain weight attributable to intestinal surgery.  

To the extent that the Veteran asserts entitlement to an increased 60 percent rating under DC 7328 in spite of the lack of objective examination findings of material weight loss, the Board notes that in any case, the July 2014 VA examiner noted that the interference with absorption and nutrition in the Veteran's case was not severe.  

The Board notes that the Veteran's residuals of intestinal resection and peritoneal adhesion do not lend themselves to distinct and separate disability evaluations without violating the fundamental principal relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.  As such, even though the Veteran's symptoms related to his peritoneal adhesions may justify a rating in and of themselves, ratings under DC 7301 and DC 7328 will not be combined with each other.  38 C.F.R. § 4.114.  Rather, a single evaluation will be assigned under the DC which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  Thus, the Board has also considered whether the Veteran is entitled to a separate increased rating under DC 7301 for a predominant disability consisting of residual adhesions.  Id., DC 7301.  

Under the pertinent provisions of DC 7301, a maximum schedular 50 percent disability rating is warranted for when adhesions of the peritoneum are severe; definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea, or vomiting, following sever peritonitis, ruptures appendix, perforated ulcer, or operations with drainage.  See Id., DC 7301.  Ratings for adhesions will be considered when there is a history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  Id.  

The most probative competent evidence in this regard is contained within the July 2014 VA examination report wherein the VA examiner noted the Veteran's history of peritoneal adhesions with signs and/or symptoms due to peritoneal adhesions including pain, abdominal distention, and constipation; however, there was no severe peritonitis, ruptured appendix, perforated ulcer, operation with drainage, or current diagnosis of peritoneal adhesions.  Significantly, the VA examiner identified the severity of manifestations of peritoneal adhesions as moderate symptoms with occasional episodes of colic pain, diarrhea, and abdominal distention, rather than the severe symptomatology required for an increased 50 percent disability rating under DC 7301.  Id.  

The Board has considered the lay evidence of record.  The Board notes that the Veteran and his spouse are competent to report observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Notably, however, the rating criteria for the Veteran's residuals of intestinal resection and peritoneal adhesions require objective examination findings which neither the Veteran nor his spouse are competent to render, as such requires medical expertise that they are not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Additionally, the Board has considered the Internet article submitted by the Veteran in December 2010.  While the Board has considered this evidence, it finds the literature to be less probative than the competent medical evidence of record, in particular the probative evidence contained within the VA examinations of record discussed above.  Significantly, the Internet literature cited by the Veteran does not reference the specific facts particular to the Veteran's claim adjudicated herein regarding residuals of intestinal resection of ileum with adhesions.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or an injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  

In sum, neither the lay nor the medical evidence reflects the functional equivalent of symptoms required for an increased disability rating in excess of 40 percent for residuals of intestinal resection of ileum with adhesions prior to August 21, 2007 and from October 1, 2007.  The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or her representative, as required by Schafrath, 1 Vet. App. 589.  However, the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be denied, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


III.  Other Considerations - Extraschedular/TDIU

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the schedular evaluation assigned for the Veteran's residuals of intestinal resection of ileum with adhesions is adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the disability based upon objective findings.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  Finally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  

The Veteran has also not contended, and the evidence does not otherwise indicate, that his residuals of intestinal resection of ileum with adhesions has rendered him unemployable.  The Board acknowledges the objective medical findings of some functional impact upon his ability to work; however, there is no indication that the Veteran's claimed disability completely prevents him from securing or following a substantially gainful occupation.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An increased disability rating in excess of 40 percent for residuals of intestinal resection of ileum with adhesions is denied.  


REMAND

Although the Board sincerely regrets the additional delay, especially given that these matters have been advanced on the docket, additional development is necessary to ensure that there is an adequate record upon which to decide the Veteran's claims of entitlement to service connection for cysts of the pancreas, liver, and right kidney.  Specifically, the Veteran must be provided with an adequate VA examination and opinion which is supported by an adequate rationale and which properly considers the medical evidence of record.  

The May 2010 VA examiner diagnosed the Veteran with "incidental" kidney cysts which he opined were less likely than not secondary to the Veteran's gunshot wound to the abdomen during active service.  He also diagnosed an "accidental" finding of pancreatic cyst which was less likely than not related to the Veteran's shrapnel injury during active service.  

The Veteran's March 2011 statement asserts that the May 2010 VA examination was inadequate because it contained inaccurate or erroneous information, and the VA examiner's conclusions were based upon "conjecture."  The Board agrees that the May 2010 VA examinations and resulting opinions are of little probative value because the VA examiner did not explain the reasons for his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, the examiner stated that the Veteran's liver cyst did not affect his occupational functioning or daily activities; however, he did not ultimately render an opinion as to whether the Veteran's liver cyst was etiologically related to his active service.  As such, a remand is required to obtain adequate supplemental opinions regarding the Veteran's claims which are supported by a clear rationale.  See Barr, 21 Vet. App. at 312.  

Additionally, the Board notes that private medical evidence as early as November 1998 clearly identifies the Veteran's claimed conditions of cysts in his liver, pancreas, and right kidney.  Subsequent private treatment records note that the etiology for these conditions is unclear.  For example, a September 2007 MRI identified an unclear etiology for pancreatic cyst, although inflammatory process of indeterminate age and possible cystic neoplasm of the pancreas were also suggested.  An April 2008 computerized tomography (CT) scan again noted cysts of the Veteran's liver, right kidney, and pancreas.  The liver cyst was noted to be too small to characterize.  The right kidney cyst was concerning for renal cell carcinoma.  The pancreatic cyst was suggestive of prior pancreatitis; however, neoplasm was still within the differential diagnosis.  Subsequently, a December 2008 follow up discussed that the cyst may be related to chronic pancreatitis, although a cystic pancreatic neoplasm was also considered.  A February 2009 endoscopy findings suggested either man duct intraductal papillary mucinous neoplasms (IPMN) or chronic pancreatitis, although it was noted that findings were more suggestive of IPMN.  A February 2010 fine needle aspirate of the pancreas found that neoplasia could not be ruled out.  

Correspondence received in July 2012 from the Veteran's private physician states that he has been a member of the Veteran's medical team since 2001 and opines that the Veteran's cystic lesion within his pancreas is a direct result of chronic traumatic pancreatitis resulting from his Korean War injury.  

While the Board has considered the July 2012 positive private nexus opinion regarding the Veteran's pancreatic cyst, the Board notes that, like the May 2010 VA opinion, it is unsupported by a rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, the private physician's opinion regarding the pancreatic cyst conflicts with the private medical evidence reviewed briefly above which documents several possible etiologies.  Additionally, the private opinion letter did not address the Veteran's claimed liver or kidney cysts.  

Therefore, in rendering the requested addendum opinion upon remand, the VA examiner is asked to consider all of the lay and medical evidence of record, and to specifically comment upon the conflicting private medical evidence of record, including the multiple etiologies and positive private nexus opinion discussed above.  

Finally, upon remand, any updated VA and/or private treatment records should be obtained and associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Moreover, the Veteran has consistently submitted private treatment records reflecting treatment of the claimed conditions, therefore any additional relevant private treatment records should also be sought upon remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After receiving any necessary authorization, obtain and associate with the claims file all of the Veteran's outstanding, relevant VA and private treatment records dated to the present.  If there is any negative response, this must be documented in the claims file and the Veteran must be properly notified.  

2.  After the above development, return the entire claims folder to the May 2010 VA examiner, or to another equally qualified examiner.  Any additional examination or testing of the Veteran may be conducted, if deemed necessary by the examiner.  

After full review of the claims file, including any evidence added to the record as result of the development above, the examiner must provide adequate supplemental opinions as to the following questions:  

a.  Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's cyst of the pancreas is etiologically related to his active service? 

b.  Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's cyst of the liver is etiologically related to his active service?

c.  Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's cyst of the right kidney is etiologically related to his active service?

In rendering the above opinions, the examiner is asked to consider all of the lay and medical evidence of record, and to specifically comment upon the conflicting private medical evidence of record, including the multiple etiologies suggested and the July 2012 positive private nexus opinion discussed above.  It is important that any opinion rendered be properly supported by an adequate rationale.  

3.  Thereafter, ensure that the above remand directives have been fully complied with; if not, undertake any necessary corrective action.  

4.  Readjudicate the Veteran's claims of entitlement to service connection for cysts of the pancreas, liver, and right kidney.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


